Title: Fontaine Maury to Thomas Jefferson, 14 February 1819
From: Maury, Fontaine
To: Jefferson, Thomas


            
              Dear Sir
              Washington Feby 14. 1819
            
            I have lately imported from England a small quantity of Talevera Wheat, which was procured by a particular Friend of my Brothers from the Farm of Sir Watkins Williams Wynne of Wynnstay, Wales, who is estimated to be one of the most celebrated aggriculturists in that Country, and as you, at least, have the reputation of being a zealous promoter of that Science, in this, I have taken the liberty to transmit to you for trial a small portion of what I have remaining—you also have a description of its properties, to which I am told may be added the favorable circumstance of its maturing tem ten or fifteen days earlier than most other Wheats—My Brother James in a late Letter speaks of you with his usual interest; and has directed his son Matthew to make you a call before he leaves this Country, which I have also desired him to do—with my sincere wishes for your health and happiness, I remain your mo: obt humble Servant
            
              Fontaine Maury
            
          